Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curcio, J.), rendered March 5, 1990, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At the time he entered his plea of guilty, the defendant knowingly and voluntarily withdrew all of his previous mo*945tions, with specific reference to those adversely decided, and waived his right to appeal. Accordingly, the defendant has waived his right to have this Court review the denial of his motion to dismiss the indictment pursuant to CPL 190.75 (3) (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). O’Brien, J. P., Pizzuto, Altman and Hart, JJ., concur.